             Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 1 of 11




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6       PAUL W.,
                                                         Case No. C19-5907 TLF
7                            Plaintiff,
           v.                                            ORDER REVERSING AND
8                                                        REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                           DECISION TO DENY BENEFITS
9       SECURITY,
10                           Defendant.

11

12         Plaintiff has brought this matter for judicial review of defendant’s denial of his

13   application for disability insurance benefits. The parties have consented to have this

14   matter heard by the undersigned Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of

15   Civil Procedure 73; Local Rule MJR 13.

16

17                                 I.     ISSUES FOR REVIEW

18         A.      Did the ALJ harmfully err in rejecting plaintiff’s symptom testimony?

19         B.      Did the ALJ harmfully err in evaluating the medical opinion evidence?

20         C.      Did the ALJ harmfully err in evaluating the impact of plaintiff’s obesity on

21   his impairments?

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 1
             Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 2 of 11




1                                       II.    DISCUSSION

2           The Commissioner uses a five-step sequential evaluation process to determine if

3    a claimant is disabled. 20 C.F.R. § 404.1520. The ALJ assesses the claimant’s residual

4    functional capacity (“RFC”) to determine, at step four, whether the plaintiff can perform

5    past relevant work, and if necessary, at step five to determine whether the plaintiff can

6    adjust to other work. Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). The ALJ

7    has the burden of proof at step five to show that a significant number of jobs that the

8    claimant can perform exist in the national economy. Tackett v. Apfel, 180 F.3d 1094,

9    1099 (9th Cir. 1999); 20 C.F.R. § 404.1520(e).

10          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal

11   error, or (2) the decision is not supported by substantial evidence. Ford v. Saul, 950

12   F.3d 1141, 1154, 1159 (9th Cir. 2020). Substantial evidence is “‘such relevant evidence

13   as a reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

14   Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

15   197, 229 (1938)). This requires “more than a mere scintilla,” of evidence. Id. The Court

16   must consider the administrative record as a whole. Garrison v. Colvin, 759 F.3d 995,

17   1009 (9th Cir. 2014). It must weigh both the evidence that supports, and evidence that

18   does not support, the ALJ’s conclusion. Id.

19          The Court considers in its review only the reasons the ALJ identified and may not

20   affirm for a different reason. Id. at 1010. Furthermore, “[l]ong-standing principles of

21   administrative law require us to review the ALJ’s decision based on the reasoning and

22   actual findings offered by the ALJ—not post hoc rationalizations that attempt to intuit

23   what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554

24   F.3d 1219, 1225–26 (9th Cir. 2009) (citations omitted).

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 2
              Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 3 of 11




1           A.     The ALJ Partially Erred in Rejecting Plaintiff’s Testimony

2           Plaintiff argues the ALJ erred by rejecting his testimony, including with respect to

3    the side effects of his medications. Pl. Op. Br. (Dkt. 8), pp. 2–9. In weighing a plaintiff’s

4    testimony, an ALJ must use a two-step process. Trevizo v. Berryhill, 871 F.3d 664, 678

5    (9th Cir. 2017). First, the ALJ must determine whether there is objective medical

6    evidence of an underlying impairment that could reasonably be expected to produce

7    some degree of the alleged symptoms. Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir.

8    2014). If the first step is satisfied, and there is no evidence of malingering, the second

9    step allows the ALJ to reject the claimant’s testimony of the severity of symptoms if the

10   ALJ can provide specific findings and clear and convincing reasons for rejecting the

11   claimant’s testimony. Id.

12          Plaintiff testified he stopped working in part due to a herniated disc in his back,

13   which caused enough pain to require oxycodone. AR 63–64. He testified he could not

14   perform his prior job, which involved carrying a firearm, while taking oxycodone. Id. He

15   testified the oxycodone limits his ability to drive and think clearly. AR 69–70, 245, 250,

16   252, 270, 277. Plaintiff testified his herniated disc restricts his range of motion in his

17   back and ability to lift or carry moderately heavy objects. AR 245, 250, 275. He testified

18   he has osteoarthritis in hands, so they seize up at times and he cannot perform tasks

19   requiring repetitive hand use. AR 75–77, 101. He testified he has problems with his hips

20   that limit his ability to sit or stand for prolonged periods of time. AR 245, 250, 275.

21          The ALJ found plaintiff’s testimony regarding the severity of his symptoms was

22   “not entirely consistent with the medical and other evidence in the record.” AR 20. The

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 3
              Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 4 of 11




1    ALJ reasoned plaintiff’s testimony was inconsistent with the overall medical evidence,

2    and plaintiff’s activities of daily living. AR 22–24.

3           The ALJ erred in rejecting plaintiff’s testimony as inconsistent with the overall

4    medical evidence. Inconsistency with objective evidence may satisfy the clear and

5    convincing requirement. Regennitter v. Commissioner of Social Sec. Admin., 166 F.3d

6    1294, 1297 (9th Cir. 1998). But an ALJ may not reject a claimant’s subjective symptom

7    testimony “solely because the degree of pain alleged is not supported by objective

8    medical evidence.” Orteza v. Shalala, 50 F.3d 748, 749–50 (9th Cir. 1995) (internal

9    quotation marks omitted). The ALJ noted the record contained some normal exam

10   findings, such as normal gait, muscle tone, and strength. See, e.g., AR 544, 558, 572–

11   73. The record also contained objective findings, such as an MRI, showing a herniated

12   or bulging disc in plaintiff’s lumbar spine, mild to moderate osteoarthritis in plaintiff’s hip

13   joints, and osteoarthritis in plaintiff’s hands. See AR 562, 684, 878–79, 940. These

14   objective findings could support the degree of pain plaintiff alleged, so the ALJ erred to

15   the extent he rejected plaintiff’s pain testimony based solely on the objective medical

16   evidence.

17          The ALJ also found that plaintiff received only conservative treatment. See AR

18   22. An ALJ may rely on conservative treatment in discounting a claimant's symptom

19   testimony. See Parra v. Astrue, 481 F.3d 742, 750–51 (9th Cir. 2007) (holding that over-

20   the-counter pain medication is “conservative treatment”). But consistent use of opioid

21   medications is generally not considered conservative treatment. See Kager v. Astrue,

22   256 F. App’x 919, 923 (9th Cir. 2007); O’Connor v. Berryhill, 355 F. Supp. 3d 972, 985

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 4
             Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 5 of 11




1    (W.D. Wash. 2019) (collecting cases). Plaintiff was regularly taking oxycodone, so this

2    was not a valid basis for rejecting plaintiff’s symptom testimony.

3           The ALJ did not err in rejecting plaintiff’s testimony regarding his hip and back

4    symptoms as inconsistent with his activities of daily living. An ALJ may reject a plaintiff’s

5    symptom testimony based on his daily activities if they contradict his testimony or “meet

6    the threshold for transferable work skills.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

7    2007) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). Plaintiff reported he was

8    walking four miles, biking indoors, or working out with weights seven days a week. See

9    AR 500, 640, 682. Plaintiff’s frequent participation in these activities contradicts his

10   testimony of lifting, sitting, and standing limitations. The ALJ therefore did not harmfully

11   err in rejecting plaintiff’s testimony regarding the severity of his hip and back pain, as

12   this reason remains valid regardless of the ALJ’s other errors. See Molina v. Astrue, 674

13   F.3d 1104, 1115 (9th Cir. 2012) (explaining that “an error is harmless so long as there

14   remains substantial evidence supporting the ALJ’s decision and the error ‘does not

15   negate the validity of the ALJ’s ultimate conclusion’”) (quoting Batson v. Comm’r of Soc.

16   Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)).

17          None of these activities, however, contradict plaintiff’s testimony about the side

18   effects of his medications, or his hand use limitation. The ALJ therefore failed to give

19   any valid reasons for rejecting plaintiff’s testimony regarding the side effects of his

20   medication, i.e. difficulty thinking clearly, and his hand symptoms, and harmfully erred.

21          B.     The ALJ Harmfully Erred in Evaluating the Medical Opinion Evidence

22          Plaintiff argues the ALJ erred in evaluating the medical opinion evidence. Pl. Op.

23   Br., pp. 9–14. Plaintiff contends the ALJ erred by partially rejecting the opinions of

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 5
               Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 6 of 11




1    examining doctor John Richard Coe, D.O., and the opinions of non-examining doctors

2    Norman Staley, M.D., and Alnoor Virji, M.D. See id.

3                  i.     The ALJ Harmfully Erred in Rejecting Dr. Coe’s Opinions

4           Dr. Coe examined plaintiff on July 25, 2018. See AR 935–42. Dr. Coe opined

5    plaintiff could lift and carry 25 pounds occasionally and 15 pounds frequently. AR 941.

6    He opined plaintiff can stand and walk for eight hours in an eight-hour workday, and sit

7    for eight hours in an eight-hour workday. Id. He opined plaintiff cannot work more than

8    eight hours continuously, and cannot work above chest level. Id. Dr. Coe opined plaintiff

9    “cannot bend, lift, climb or undertake complex mental activities especially involving

10   deduction or making conclusions secondary to the severity of [his] pain.” Id.

11          The ALJ found “Dr. Coe’s opined limitations with regard to [plaintiff’s] exertional

12   level and inability to perform complex work are unpersuasive.” AR 25. The ALJ

13   reasoned Dr. Coe’s opinions were inconsistent with plaintiff’s activities of daily living,

14   and inconsistent with the opinions of Dr. Staley and Dr. Virji. AR 26.

15          Under current Ninth Circuit precedent, an ALJ must provide “clear and

16   convincing” reasons to reject the uncontradicted opinions of an examining doctor, and

17   “specific and legitimate” reasons to reject the contradicted opinions of an examining

18   doctor. See Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1996). Dr. Coe provided his

19   opinions as a consultative, examining, licensed physician. See AR 935–42. Those

20   opinions were contradicted by the opinions of Dr. Staley and Dr. Virji. See AR 125–28,

21   138–40.

22          The Commissioner recently changed the regulations applicable to evaluation of

23   medical opinions, eliminating a hierarchy among medical opinions, but still requiring

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 6
              Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 7 of 11




1    ALJs to explain their reasoning and specifically address how they considered the

2    supportability and consistency of each opinion. See 20 C.F.R. § 404.1520c; Revisions

3    to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01 (Jan. 18,

4    2017). Neither party addresses whether the Commissioner’s new regulations impact the

5    Ninth Circuit’s standards. Regardless of the change to the regulations, an ALJ’s

6    reasoning must be supported by substantial evidence and free from legal error. See

7    Ford, 950 F.3d at 1153–54 (citing Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

8    2008)); see also Murray v. Heckler, 722 F.2d 499, 501–02 (9th Cir. 1983). The Court will

9    therefore consider whether the ALJ specifically and legitimately explained how he

10   considered the supportability and consistency factors regarding Dr. Coe’s opinions.

11   Ryan v. Commissioner of Social Sec., 528 F.3d 1194, 1198–99 (9th Cir. 2008). This

12   standard is consistent with Ninth Circuit precedent and also with the 2017 regulations.

13          The ALJ erred in rejecting Dr. Coe’s opinions as inconsistent with plaintiff’s

14   activities of daily living. Although plaintiff’s daily activities contradicted some of Dr. Coe’s

15   opined limitations, such as lifting restrictions, the ALJ did not identify daily activities

16   contradicting Dr. Coe’s opinions that plaintiff cannot work above chest level, and cannot

17   undertake complex mental activities.

18          The ALJ also erred in rejecting Dr. Coe’s opinions as inconsistent with the

19   opinions of Dr. Staley and Dr. Virji. The existence of a conflict among doctors’ opinions

20   is not a reason for picking one doctor over the others, it merely establishes an issue the

21   ALJ must resolve. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (“The

22   ALJ is responsible for determining credibility, resolving conflicts in medical testimony,

23   and for resolving ambiguities.”). The ALJ thus failed to provide valid reasons for

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 7
               Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 8 of 11




1    rejecting Dr. Coe’s opinions regarding plaintiff’s ability to work above chest level and

2    undertake complex mental activities, and harmfully erred.

3                   ii.    The ALJ Harmfully Erred in Rejecting the Non-Examining Doctors’
                           Opinions
4
             Plaintiff argues the ALJ erred by rejecting Dr. Staley’s and Dr. Virji’s opinions
5
     regarding plaintiff’s manipulative and environmental limitations. Pl. Op. Br., p. 14. Dr.
6
     Staley reviewed plaintiff’s medical records as part of the initial consideration of plaintiff’s
7
     claims. See AR 125–28. Dr. Staley opined, among other things, that plaintiff was limited
8
     in handling with his right hand, noting plaintiff was “BOD for handling to occasional.” AR
9
     127. He opined plaintiff should avoid concentrated exposure to noise, vibration, and
10
     hazards. Id. Dr. Virji reviewed plaintiff’s medical records as part of the reconsideration of
11
     plaintiff’s claims. See AR 138–40. Dr. Virji opined plaintiff was limited in handling with
12
     his right hand, but noted plaintiff was “BOD for handling to frequent.” AR 138. Dr. Virji’s
13
     opinions matched Dr. Staley’s regarding environmental limitations. See AR 140.
14
             The ALJ rejected Dr. Staley’s and Dr. Virji’s handling limitations because they
15
     were “not consistent with the claimant’s record as a whole, which shows generally good
16
     results, or no issues at all, with the use of pain medications.” AR 24. The ALJ implicitly
17
     rejected Dr. Staley’s and Dr. Virji’s opinions that plaintiff should avoid concentrated
18
     exposure to hazards by failing to include it in the RFC, reasoning that those opinions
19
     were inconsistent with the overall medical evidence and plaintiff’s activities of daily
20
     living. Id.
21

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 8
               Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 9 of 11




1            The ALJ erred in rejecting Dr. Staley’s opinions regarding plaintiff’s handling

2    limitations. 1 An ALJ “may reject the opinion of a non-examining physician by reference

3    to specific evidence in the medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244

4    (9th Cir. 1998) (citations omitted). But an ALJ may not reject a medical opinion “with

5    boilerplate language that fails to offer a substantive basis for” the ALJ’s conclusion.

6    Garrison, 759 F.3d at 1012–13 (citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir.

7    1996). The ALJ summarized several medical findings regarding plaintiff’s hand and

8    shoulder pain. See AR 21–22. But the ALJ did not discuss how this evidence

9    contradicted Dr. Staley’s opined handling limitations, nor is any contradiction obvious on

10   the face of that evidence. See AR 898, 927–28, 936, 940, 1001. The ALJ therefore

11   erred in rejecting Dr. Staley’s opined handling limitations.

12           The ALJ also erred in rejecting Dr. Staley’s and Dr. Virji’s opined environmental

13   limitations. The ALJ did not provide any specific discussion about these opined

14   limitations, or point to any evidence contradicting them. See AR 25. The ALJ made

15   generalized reference to the medical evidence and plaintiff’s activities of daily living, but

16   failed to point to specific evidence in the record contradicting the doctors’ opinions that

17   plaintiff should avoid concentrated exposure to vibration, extremely cold temperatures,

18   and hazards. The ALJ thus erred.

19           In sum, the ALJ failed to provide any valid reasons for rejecting Dr. Staley’s

20   opinion regarding plaintiff’s handling limitations, and Dr. Staley’s and Dr. Virji’s opinions

21   regarding plaintiff’s environmental limitations. These opinions may have impacted the

22
     1 The ALJ did not harmfully err in addressing Dr. Virji’s handling limitation opinion because in the RFC he
23
     limited plaintiff to frequent handling and fingering bilaterally. See AR 19. In other words, the ALJ did not
     reject Dr. Virji’s handling limitation opinion.
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 9
             Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 10 of 11




1    outcome of the ALJ’s determination, so the ALJ’s failure to properly consider them was

2    harmful error. See Molina, 674 F.3d at 1115.

3           C.     The ALJ Did Not Harmfully Err in Considering the Impact of Plaintiff’s
                   Obesity on His Impairments
4
            Plaintiff argues the ALJ erred by failing to consider the impact of obesity on
5
     plaintiff’s other impairments. Pl. Op. Br., pp. 15–16. But plaintiff does not point to any
6
     evidence that obesity meets the criteria for a severe impairment in his situation, or that
7
     obesity impacts his other impairments. The burden of proof is on the claimant to
8
     establish impairments that must be included at the RFC stage. See Tackett, 180 F.3d at
9
     1098–99. Plaintiff has therefore failed to show the ALJ harmfully erred in failing to
10
     consider the impact of plaintiff’s alleged obesity on his other impairments.
11
            D.     Scope of Remand
12
            Plaintiff asks the Court to remand this matter for further administrative
13
     proceedings. Pl. Op. Br., p. 17. “‘The decision whether to remand a case for additional
14
     evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo,
15
     871 F.3d at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). The
16
     Court agrees remand for further proceedings is the appropriate remedy.
17
            On remand, the ALJ shall reevaluate plaintiff’s testimony regarding his hand pain
18
     and the side effects of his medications. The ALJ shall reevaluate the opinions of Dr.
19
     Coe, Dr. Staley, and Dr. Virji. The ALJ shall reevaluate Plaintiff’s RFC and the step four
20
     determination. The ALJ shall conduct all further proceedings necessary to reevaluate
21
     the disability determination in light of this opinion.
22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 10
            Case 3:19-cv-05907-TLF Document 11 Filed 03/04/21 Page 11 of 11




1                                     III.   CONCLUSION

2          Based on the foregoing discussion, the Court finds the ALJ erred when he

3    determined plaintiff to be not disabled. Defendant’s decision to deny benefits therefore

4    is REVERSED and this matter is REMANDED for further administrative proceedings.

5          Dated this 4th day of March, 2021.

6

7

8                                                    A
                                                     Theresa L. Fricke
9                                                    United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 11
